          Case 0:21-cv-00092-NDF Document 12 Filed 08/05/21 Page 1 of 9




Amanda F. Esch (Wyo. State Bar #6-4235)
Catherine M. Young (Wyo. State Bar #7-6089)
DAVIS & CANNON, LLP
P.O. Box 43
Cheyenne, WY 82003
Telephone: 307/634-3210
Fax: 307/778-7118
amanda@davisandcannon.com
catherine@davisandcannon.com

Counsel for Defendants
Buffalo Bill Memorial Association,
Kelly Jensen, Rebecca West,
Corey Anco, and Melissa Hill

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

BONNIE SMITH,                                )
                                             )
               Plaintiff,                    )
                                             )       21-cv-00092
v.                                           )
                                             )
BUFFALO BILL MEMORIAL                        )
ASSOCIATION, KELLY JENSEN,                   )
PETER SEIBERT, REBECCA WEST,                 )
COREY ANCO, NATHAN HORTON                    )
And MELISSA HILL,                            )
                                             )
               Defendants.                   )

     DEFENDANTS' REPLY TO PLAINTIFF'S RESPONSE TO MOTION TO DISMISS

        Defendants Buffalo Bill Memorial Association (the Center), Kelly Jensen, Rebecca West,

Corey Anco, and Melissa Hill, by and through their undersigned counsel, hereby reply to Plaintiff's

Response to Motion to Dismiss, as follows:

                      ISSUES RAISED BY PLAINTIFF’S OPPOSITION

        Plaintiff’s Response to Defendants’ Motion to Dismiss largely reproduces the Complaint’s

allegations. As a result, it is difficult to discern whether Plaintiff has made any substantive
           Case 0:21-cv-00092-NDF Document 12 Filed 08/05/21 Page 2 of 9




arguments in response to Defendants’ motion, or what they might be. In an effort to avoid

rearguing the points and authorities made in their motion, U.S.D.C.L.R. 7.1(b)(2)(C), Defendants

attempt to identify any arguments made in Plaintiff’s response and counter them accordingly,

relying on their initial brief where appropriate.

                                           ARGUMENT

    I.      Defendants have applied the correct standard of review to Plaintiff’s claims.

         As Plaintiff notes, the standard of review Defendants cite is “spot on.” Response at p. 2, ¶

3. 1 Nevertheless, Plaintiff spends much of her response asserting that Defendants argue for a

heightened standard of review. See, e.g. Response at p. 10, ¶ 7.

         In reality, Defendants rely on well-developed precedent requiring the Plaintiff to offer more

than “labels and conclusions” or “formulaic recitation[s] of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Townsend-Johnson v. Cleveland, 494 Fed.

App’x 833, 835 (10th Cir. 2012); Khalik v. United Air Lines, 671 F.3d 1188, 1190-91 (10th Cir.

2012); Robinson v. Rimex, 2019 WL 12497605, at *2 (D. Wyo. Aug. 19, 2019); Biles v. Schneider,

2019 WL 12498012, at *1 (D. Wyo. July 16, 2019); USI Ins. Servs., LLC v. Craig, 2018 WL

9868577, at *2 (D. Wyo. Aug. 9, 2018). Khalik v. United Air Lines, which Plaintiff relies on

heavily for her position, acknowledges that such allegations are not entitled to the assumption of

truth. 671 F.3d at 1193; see also Wright & Miller, 5B Fed. Prac. & Proc. Civ. § 1357 (3d ed.) (July

2021 update) (stating that the district court need not accept “sweeping legal conclusions cast in the

form of factual allegations” as true). Indeed, Khalik disregarded several of that Plaintiff’s

allegations due to their conclusory nature, including allegations that:


1
  Plaintiff has copied and pasted large sections of her Complaint into her Response. As a result,
the numbering used throughout her Response is not a useful tool to direct the Court’s attention to
any sections. As such, Defendants cite the page and paragraph number in an effort to accurately
identify the sections of Plaintiff’s response they are referring to.


                                                    2
           Case 0:21-cv-00092-NDF Document 12 Filed 08/05/21 Page 3 of 9




         (1) she was targeted because of her race, religion, national origin and ethnic
         heritage; (2) she was subjected to a false investigation and false criticism; and (3)
         Defendants’ stated reasons for the termination and other adverse employment
         actions were exaggerated and false, giving rise to a presumption of discrimination,
         retaliation, and wrongful termination.

Khalik, 671 F.3d at 1193-94. Taking the remaining facts as true, Khalik held that her claims were

not plausible under the Twombly/Iqbal standard. Id.

         The conclusory allegations in Plaintiff’s Complaint are strikingly similar to those

disregarded in Khalik (a case which Plaintiff also considers controlling), and Defendants ask for

nothing beyond the standard cited and applied there. Defendants’ motion specifically identifies the

conclusory allegations in Plaintiff’s Complaint that are not entitled to the assumption of truth. See,

e.g. Defendants’ Supporting Brief at 7-8. As analyzed in Defendants’ motion, accepting the

remaining allegations as true and viewing them in the light most favorable to the Plaintiff, the

allegations do not state plausible claims for relief. See generally Supporting Brief.

   II.      Defendants have not argued that Plaintiff is required to satisfy the McDonnell
            Douglas burden shifting framework in her Complaint.

         Plaintiff appears to take issue with Defendants citing to the McDonnell Douglas framework

used to analyze the merits of Title-VII discrimination claims. See Response at p. 17, ¶ 14. As

Plaintiff acknowledges, however, Defendants do not argue that she is required to establish a prima

facie case under McDonnell Douglas in her Complaint. Id.; see also Defendants’ Supporting Brief

at 6. Instead, as precedent states, the Court may evaluate a discrimination claim’s plausibility by

considering the elements of the prima facie case of discrimination she would need to prove at trial.

Mormon v. Campbell Cty. Mem. Hosp., 632 Fed. Appx. 927, 933 (10th Cir. 2015); Khalik, 671

F.3d at 1192. In some of Plaintiff’s claims, she does not even state all the prima facie elements in

her Complaint, much less plausibly state all elements. See Defendants’ Supporting Brief at p. 9.




                                                  3
            Case 0:21-cv-00092-NDF Document 12 Filed 08/05/21 Page 4 of 9




Courts can and should consider the elements of a claim in a 12(b)(6) framework. Khalik, 671 F.3d

at 1192.

   III.      The documents attached to Plaintiff’s response do not satisfy EEOC
             administrative exhaustion requirements.

          To date, Exhibit 1 attached to Defendants’ brief in support of their motion to dismiss is the

only charging document the EEOC has provided to Defendants. Plaintiff’s response supplies

additional documents submitted to the EEOC, consisting of an intake questionnaire, letter, and

draft complaint filed prior to Plaintiff’s Charge of Discrimination. Plaintiff asserts that these

documents should also be considered in determining whether Plaintiff exhausted her

administrative remedies. Plaintiff’s argument is contrary to Tenth Circuit precedent.

          Defendants acknowledge that in certain circumstances an EEOC intake questionnaire can

constitute a charge for purposes of EEOC administrative exhaustion requirements if it contains

required information and can reasonably be construed as a request that the EEOC take remedial

action on an employee’s claim of discrimination. Federal Exp. Corp. v. Holowecki, 552 U.S. 389

(2008) (stating that a wide range of documents may constitute an EEOC charge depending on the

circumstances and holding that an EEOC intake questionnaire and affidavit constituted a charge

for purposes of EEOC exhaustion requirements); Carson v. Cudd Pressure Control, Inc., 299 Fed.

App’x 845, (10th Cir. 2008) (holding that Plaintiff complied with exhaustion requirement where

he filed numerous submissions with the EEOC alleging discrimination, stating the name of his

employer, and stating his “expectations” of “back pay, front pay and reinstatement of stock

incentives”).

          However, the Tenth Circuit has held that “[n]othing in Holowecki indicates that an intake

questionnaire must be treated as a charge, no matter the circumstances.” Green v. JP Morgan

Chase Bank Nat’l Ass’n, 501 Fed. App’x 727, 731 (10th Cir. 2012). In Holowecki:



                                                   4
          Case 0:21-cv-00092-NDF Document 12 Filed 08/05/21 Page 5 of 9




       [T]he Supreme Court held that a filing other than a formal charge may be deemed
       to be a charge if it contains the required information and can reasonably be
       construed as a request for agency action. But in Holowecki, the claimant had
       filed only an intake questionnaire (along with a supplemental affidavit) before
       filing her lawsuit; she filed a formal charge only after filing her
       complaint. Thus, Holowecki did not address the situation in this case, where a
       claimant files an initial intake questionnaire, then timely files a formal charge that
       becomes the basis of the agency’s investigation, all before commencing a lawsuit.

Id. (citations omitted) (emphasis in original).

       Distinguishing the circumstances of Holowecki, the Tenth Circuit reasoned that “it would

defeat the statutory scheme to find exhaustion where an employee includes a claim in the intake

questionnaire, but then omits it in a timely subsequent formal charge that forms the basis for the

administrative proceedings.” Id. (citing Barzanty v. Verizon Pa., Inc., 361 Fed. App’x 411, 415

(3d Cir. 2010)). Thus, although the plaintiff in Green had alleged retaliation in a pre-charge intake

questionnaire, the court held that he had failed to exhaust his administrative remedies as to the

retaliation claim because it was not incorporated in his subsequent and timely formal charge of

discrimination. Id.; see also Barzanty, 361 Fed. App’x at 415 (3d Cir. 2010) (“A plaintiff cannot

be allowed to transfer the allegations mentioned only in the questionnaire to the charge itself. Not

only would this be circumventing the role of the Commission, but it would be prejudicial to the

employer.”); Hartwell v. Sw. Cheese Co., LLC, 276 F. Supp. 3d 1188, 1223 (D.N.M. 2016)

(“although an Intake Questionnaire may have been allowed to support exhaustion if Plaintiff had

failed to file a formal charge, once Plaintiff submitted her Charge, that document was controlling

for exhaustion purposes.”);. Ahuja v. Detica Inc., 873 F.Supp.2d 221, 230 (D.D.C. 2012)

(“permitting Title VII plaintiffs to routinely reach back to the contents of intake questionnaires to

expand the scope of a subsequent lawsuit would, if not eviscerate, then at the very least

significantly undermine the policies underlying the exhaustion requirement Congress decided to

impose upon Title VII plaintiffs”).



                                                  5
            Case 0:21-cv-00092-NDF Document 12 Filed 08/05/21 Page 6 of 9




          The circumstances here are the same as those at issue in Green, not Holowecki. Plaintiff

signed the intake questionnaire attached to her response as a “Potential Charging Party” on October

7, 2019. See Exhibit 1/ECF Document 11 p. 33 of 92. It was received on December 9, 2019. Id. p.

27 of 92. Plaintiff signed her subsequent formal charge as the charging party on December 30,

2019. See Exhibit 2/ECF Document 11 p. 92 of 92. It was received on January 2, 2020. Id. p. 91

of 92. Thus, the formal charge was subsequent to the intake questionnaire and became controlling

for exhaustion purposes. 2 Accordingly, the Court should consider Defendants’ exhaustion

argument based solely on the formal Charge of Discrimination attached to their motion.

    IV.      Plaintiff fails to state a claim against any individual defendant.

          Plaintiff argues that Defendants’ argument that Count I fails to state a claim against any

individual defendant is “premature.” See Response at p. 18, ¶ 18. The Plaintiff supports her

argument by quoting places in the Complaint where individual defendants are identified. See

Response at pp. 17-20, ¶¶ 8-24. Because Plaintiff offers nothing of substance in response to

Defendants’ argument on this issue, Defendants rest on their opening brief. 3




2
  Plaintiff claims that the charge was generated by the EEOC. See Response at pp. 17-18, ¶¶ 15,
17. “[E]ven assuming that to be the case, ‘because a plaintiff has an opportunity to review [her]
charge prior to signing it, courts are reluctant to excuse [a plaintiff's failure to exhaust] on the
grounds that the EEOC [or FEP Agency] investigator failed to include certain information in the
charge.’” Ahuja, 873 F. Supp. 2d at 230 (alterations in original) (quoting Marcelus v. Corr. Corp.
of Am., 540 F.Supp.2d 231, 236 (D.D.C.2008)); see also Novitsky v. Am. Consulting Eng'rs,
L.L.C., 196 F.3d 699, 702 (7th Cir.1999) (“If [the plaintiff] had been dissatisfied with the staff's
understanding of her answers, all she had to do was point this out and ask for an addition.”).
3
  Plaintiff only responds to the argument that she has failed to state a claim against any individual
as it concerns Count I. Defendants have raised this issue with regard to all Counts and also rest on
their brief for the remaining Counts.


                                                  6
           Case 0:21-cv-00092-NDF Document 12 Filed 08/05/21 Page 7 of 9




   V.       Plaintiff does not address Defendants’ argument on Count II, Retaliation for
            Reporting.

         Plaintiff does not appear to contest Defendants’ argument that Count II fails because it does

not allege retaliation for opposition to any practice made unlawful by Title VII or the ADEA.

Accordingly, Defendants rest on their opening brief for Count II.

   VI.      Whether Exhibits 3 and 4 created an implied employment contract is a question
            of law properly determined by the Court on a motion to dismiss.

         Plaintiff argues that whether an implied employment contract exists is a question of fact

inappropriate for resolution on a motion to dismiss. See Response at pp. 20-21, ¶ 21. To the

contrary, a Court examines as a matter of law whether a disclaimer is sufficiently conspicuous and

unambiguous to avoid formation of an implied contract. Worley v. Wyo. Bottling Co., Inc., 1 P.3d

615, 621 (Wyo. 2000); Arch of Wyoming, Inc. v. Sisneros, 971 P.2d 981, 984 (Wyo. 1999). Further,

an employee cannot reasonably rely on an employer’s conduct or statements to support the

existence of an employment contract where a disclaimer has sufficiently informed her of her at-

will status. Andrews v. Southwest Wyo. Rehab. Ctr., 974 P.2d 948, 952 (Wyo. 1999). Thus, because

Plaintiff attached the documents supposedly forming an implied employment contract to her

Complaint, the Court may properly consider them to determine as a matter of law whether their

disclaimers were sufficiently conspicuous and unambiguous to preclude contract formation.

Worley, 1 P.3d at 621; Pace v. Swerdlow, 519 F.3d 1067, 1072 (10th Cir. 2008).

   VII.     Plaintiff’s Count V, Defamation of Character fails to state a claim for relief.

         To the extent that Plaintiff argues Defendants advocate for a heightened standard of review

on Plaintiff’s defamation claim, see Response at p. 21-22, ¶¶ 22-23, Defendants reiterate that they

have correctly applied the Rule 12(b)(6) standard of review. See generally Defendants’ Supporting




                                                  7
           Case 0:21-cv-00092-NDF Document 12 Filed 08/05/21 Page 8 of 9




Brief and Discussion supra Section I. Defendants’ rest on their opening brief as to why Count V,

Defamation of Character, fails to state a claim for relief.

    VIII. Plaintiff’s Count VI, Intentional Infliction of Emotional Distress fails to state a
          claim for relief.

        To the extent that Plaintiff argues Defendants advocate for a heightened standard of review

on Plaintiff’s intentional infliction of emotional distress claim, see Response at p. 22, ¶ 24,

Defendants reiterate that they have correctly applied the Rule 12(b)(6) standard of review. See

generally Defendants’ Supporting Brief and Discussion supra Section I. Defendants note that they

do not argue that Plaintiff has to prove damages at this stage. She does, however, have to allege

more than “naked assertions” of damages devoid of “further factual enhancement.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Beyond that, Defendants’ rest on their opening brief as to why

Count VI, Intentional Infliction of Emotion Distress fails to state a claim for relief.

                                          CONCLUSION

        Defendants have correctly cited and applied the Rule 12(b)(6) standard of review. The

Court should not consider the additional EEOC documents attached to Plaintiff’s Response.

Whether Exhibits 3 and 4 created an implied employment contract is a question of law for the

Court. In short, none of Plaintiff’s arguments salvage her claims.

        WHEREFORE Defendants respectfully request that Plaintiff’s Complaint be dismissed in

its entirety.




                                                  8
         Case 0:21-cv-00092-NDF Document 12 Filed 08/05/21 Page 9 of 9




       Dated this 5th day of August, 2021.

                                             DAVIS & CANNON, LLP


                                              /s/ Amanda F. Esch
                                             Amanda F. Esch (Wyo. State Bar #6-4235)
                                             Catherine M. Young (Wyo. State Bar #7-6089)
                                             P.O. Box 43
                                             Cheyenne, WY 82003
                                             Telephone: 307/634-3210
                                             Fax: 307/778-7118
                                             amanda@davisandcannon.com
                                             catherine@davisandcannon.com

                                             Counsel for Defendants
                                             Buffalo Bill Memorial Association,
                                             Kelly Jensen, Rebecca West,
                                             Corey Anco, and Melissa Hill


                             CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of August, 2021, I have electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will automatically send
email notification of such filing, to the following:

       Christopher J. King
       P.O. Box 552
       Worland, WY 82401
       chris@wyoattorney.com
                                                    /s/ Amanda F. Esch
                                                    Amanda F. Esch




                                                9
